— Appeal from an order of the Supreme Court, Orange County, dated June 25, 1980, which, inter alia, denied appellants’ cross motion to dismiss the petition, directed that appellants serve an answer and directed that appellants hold a hearing under section 210 (subd 2, par [h]) of the Civil Service Law. Leave to appeal is granted by Mr. Justice Mangano. Order modified, by deleting the provision directing appellants to hold a hearing. As so modified, order affirmed, without costs or disbursements. *922Appellants’ time to answer is extended until 20 days after service upon them of a copy of the order to be made hereon, with notice of entry. Upon the denial of appellants’ cross motion to dismiss, the court directed that appellants serve their answer to the petition. It was improper for the court, at the present time, to also direct appellants to hold a hearing. Damiani, J. P., Lazer, Mangano and Weinstein, JJ., concur.